DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “11” (wheels) and “17” (post drive).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The spool is referred to as numeral “24” throughout the specification.  Examiner notes that the post is numeral “24” and that the spool is “34”.
Appropriate correction is required.
Claim Objections
Claims 8-10 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 4-6, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
Claims 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
Re Clms 6 and 10:  This claim recites “wherein a fence pool feeds to a fence post by the fence wire clamp”.  It is unclear as to what this limitation is actually requiring.  Is the fence spool the same as the previously claimed spool?  How does a fence spool feed to a fence post “by” the fence wire clamp?  The wording in the claim is confusing and makes the claim indefinite and unclear as to what is being required by the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wisbrock (US 4212358) in view of Whistle (US 3934655) and Stow et al. (US 2011/0121125).
Re Clm 1:  Wisbrook discloses a fence construction device comprising: a platform (frame structure member 16) comprising an upper surface (top) and a lower surface (bottom); wheels coupled 
Wisbrook fails to disclose a post drive coupled to the platform and moveable up and down along a second vertical axis; and a spool rotatably coupled to the platform and rotatable about a third vertical axis, wherein the post drive is disposed in between the auger drill and the spool, and at least the auger drill and the post drive are aligned along a horizontal axis. 
	Whistle teaches the use of a post drive system (100, right side of fig 1) mounted on a platform and moveable up and down along a second vertical axis (see figs).  This is taught for the purpose of enabling a post to be driven even though it may be laterally spaced from a supporting tractor (platform).  See Summary of the Invention.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided a post drive, as taught by Whistle, onto a same platform and aligned along a horizontal axis with the auger of Wisbrook for the purpose of providing a post drive system on the same platform as the auger to be able to perform multiple related tasks using the same platform.  
	Wisbrook as modified by Whistle above fails to disclose a spool rotatably coupled to the platform and rotatable about a third vertical axis, wherein the post drive is disposed in between the auger drill and the spool.
	Stow et al. teach the use of a rotatably coupled spool (100) on a platform that is rotatable about a vertical axis.  This is taught for the purpose of more easily and securely attaching wire to fence posts.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have additionally added a spool to the modified platform of Wisbrook, as taught by Stow et al., such that the post drive is disposed in between the auger drill and the spool due to the nature of well-known wire fence post installation methodology. (i.e. digging, post installation, wiring).

Re Clm 3:  Wisbrook as modified discloses wherein the spool is aligned along the horizontal axis. 
	Re Clm 4 and 8:  Wisbrook as modified discloses hydraulic control valves coupled to the platform (bottom of col 2). 
	Re Clm 5 and 9:  Wisbrook as modified discloses an auger hydraulic drive coupled to the auger and a post hydraulic drive coupled to the post drive, wherein the hydraulic driver and the post hydraulic drive are fluidly connected to the hydraulic control valves by hose lines.  Examiner notes that Wisbrook discloses an auger hydraulic drive, while Whistle discloses a post hydraulic drive for the post driver, each connected by a well-known system of valves and hoses.   
	Re Clms 6 and 10 (as best understood):  Wisbrook as modified above discloses a fence wire clamp (see “112”, as taught by Stow et al.), wherein a fence spool feeds to a fence post by the fence wire clamp. 
	Re Clm 1:  Wisbrook discloses a method of constructing a fence comprising: providing a trailer (framed structure attached to the tractor) comprising: a platform (16) comprising an upper surface (top) and a lower surface (bottom); wheels coupled to the lower surface of the platform (see figs); an auger drill coupled to the platform (See figs; drilling a hole in the ground via the auger drill. 
Wisbrook fails to disclose a post drive coupled to the platform; and a spool rotatably coupled to the platform and comprising fence wire; pulling the trailer along a fence line until the post drive is disposed over the hole; driving a fence post into the hole via the post drive; pulling the trailer along the fence line until the fence wire is disposed in front of the fence post; and coupling the fence wire to the fence post. 
	Whistle teaches the use of a post drive system (100, right side of fig 1) mounted on a platform and driving a fence post into a hole via the post drive (see figs).  This is taught for the purpose of 
Wisbrook as modified by Whistle above fails to disclose a spool rotatably coupled to the platform and comprising fence wire, and pulling the trailer along the fence line until the fence wire is disposed in from of the fence post; and coupling the fence wire to the post.
Stow et al. teach (fig 1 and 9-13) the use of a rotatably coupled spool on a platform/trailer comprising fence wire and pulling the trailer along the fence line until the fence wire is disposed in from of the fence post; and coupling the fence wire to the post. See figs 1 and 9-13.  This is taught for the purpose of more easily and securely attaching wire to a row of fence posts.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have additionally added a spool to the modified platform of Wisbrook, as taught by Stow et al., for the purpose of more easily and securely attaching wire to a row of fence posts.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060.  The examiner can normally be reached on Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN P MASINICK/               Primary Examiner, Art Unit 3678